         Case: 1:20-cr-00332-SL Doc #: 18 Filed: 11/05/20 1 of 2. PageID #: 60




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )          CASE NO. 1:20-cv-332
                                                    )
                                                    )
                        PLAINTIFF,                  )          JUDGE SARA LIOI
                                                    )
vs.                                                 )          ORDER REGARDING USE OF
                                                    )          VIDEO CONFERENCING OR
SHELDON WILSON,                                     )          TELECONFERENCING FOR
                                                    )          FELONY PLEAS AND/OR
                                                    )          SENTENCINGS
                        DEFENDANT(S).               )

                In accordance with Standing Order 2020-06, this Court finds:

      ✔ That the Defendant has consented to the use of video teleconferencing/teleconferencing
          to conduct the proceeding(s) held today, after consultation with counsel; and

      ✔ That the proceeding(s) to be held today cannot be further delayed without serious harm
          to the interests of justice, for the following specific reasons:
          Due to the COVID-19 pandemic, the Court is now faced with a backlog of criminal
          case hearings. The indictment in this case was unsealed on 6/26/2020. The defendant
          was arrested and arraigned on 6/26/2020. A Notice of Intent to Plead Guilty was filed
          on 10/2/2020. The defendant wishes to proceed by video conference to avoid being
          quarantined following an in-person change of plea hearing.



          Accordingly, the proceeding(s) held on this date may be conducted by:

      ✔ Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

          following reason:
      Case: 1:20-cr-00332-SL Doc #: 18 Filed: 11/05/20 2 of 2. PageID #: 61




             The Defendant (or the Juvenile) is detained at a facility lacking video

             teleconferencing capability.

             Other:




IT IS SO ORDERED.


Dated: November 5, 2020
                                            HONORABLE SARA LIOI
                                            UNITED STATES DISTRICT JUDGE
